Citation Nr: 1420682	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  05-10 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a cervical spine disability, to include as secondary to lumbosacral strain with spondylosis.

2. Entitlement to an initial rating in excess of 10 percent for lumbosacral strain with spondylosis.

(The issue of entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2003 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2007, the Veteran testified before the undersigned acting Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

In July 2003, the RO denied service connection for a cervical spine disability and lumbosacral strain with spondylosis.  The Veteran appealed and in January 2008, the Board remanded both issues for additional development.  In December 2009, the Board granted service connection for lumbosacral strain with spondylosis and remanded the claim for entitlement to service connection for a cervical spine disability for development.  In April 2010, the RO assigned a 10 percent rating for lumbosacral strain with spondylosis.  The Veteran appealed the assigned rating and the claim is before the Board for adjudication.  In November 2011, the Board denied entitlement to service connection for a cervical spine disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) and in a February 2013 memorandum decision, the Court vacated the Board's decision and remanded the claim back to the Board for development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for a cervical spine disability, to include as secondary to his service connected lumbosacral strain with spondylosis.  Pursuant to the Court's February 2013 memorandum decision, the Board finds that a remand is necessary to schedule a new VA examination to obtain adequate opinions regarding the etiology of the Veteran's cervical spine disability.

Regarding the claim for an initial rating in excess of 10 percent for lumbosacral strain with spondylosis, the Veteran claims that his condition has worsened and has requested that he be scheduled for a new VA examination.  Accordingly, the Veteran should be scheduled for VA examination to determine the current nature and severity of his lumbosacral strain with spondylosis, to include whether he has functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records and associate the records with the claims file.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his cervical spine disability and to determine the current severity of his service-connected lumbosacral strain with spondylosis.  The examiner must be provided with the claims file and copies of pertinent records on Virtual VA and/or VBMS for review.  The examiner must indicate review of these items in the examination report.

All indicated studies, including x-ray and range of motion studies (measured in degrees), should be performed.

The examiner should describe in detail any current symptomatology associated with the Veteran's service-connected lumbar spine disability including, but not limited to, any skeletomuscular and/or neurological manifestations.

In reporting the results of range of motion testing for the lumbar spine, the examiner should identify any objective evidence of pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

The examiner should also express an opinion concerning whether there would be additional functional limitations on repeated use or during flare-ups (if the Veteran describes flare-ups) of the Veteran's lumbar spine disability.  To the extent possible, the additional functional limitation on repeated use or during flare-ups should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

The examiner should then opine whether it is at least as likely as not (50 percent or more probability) that the Veteran's cervical spine disability had onset during or was caused by service, or whether the disability was caused or aggravated by his service-connected lumbosacral strain with spondylosis.

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2013).

3. Perform any additional development deemed necessary.

4. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



